900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alphonsus Lhsf Huang-Tze CHOU, Plaintiff-Appellant,v.UNIVERSITY OF MARYLAND, Defendant-Appellee.
No. 89-1755.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1990.Decided March 9, 1990.Rehearing and Rehearing In Banc Denied April 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (C/A No. 85-3972-PN).
Alphonsus LHSF Huang-Tze Chou, appellant pro se.
Lawrence White, Assistant Attorney General, Caroline Elizabeth Emerson, Office of the Attorney General of Maryland, Baltimore, Maryland, for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and WINTER, Senior Circuit Judge.
PER CURIAM:


1
Alphonsus Chou ("Chou") filed a pro se complaint against the University of Maryland in which he alleged the university discriminated against him on the basis of race or national origin in violation of 42 U.S.C. Secs. 1981 and 2000d et seq. when it denied him admission into its graduate meteorology program.  The district court appointed counsel to assist Chou, but later granted Chou's motion to discharge counsel and again proceed pro se.


2
Chou subsequently filed his own "Plaintiff [sic] Motion to Withdraw," in which he stated "Plaintiff hereby moves to withdraw from the upper captioned case."    The motion was unopposed.  The district court granted the motion and dismissed the case with prejudice.  Chou then appealed to this court.  We affirm.


3
A party cannot appeal from an order entered with his consent unless he establishes facts to nullify consent.   Thonen v. Jenkins, 455 F.2d 977, 977 (4th Cir.1972).  Chou has not alleged nor does the record reflect any facts that nullify his consent to the district curt's dismissal of his case with prejudice.  Thus, he may not appeal.


4
Accordingly, we affirm the district court's dismissal of the case with prejudice.  We dispense with oral argument because the facts and legal arguments are adequately presented in the record and oral argument would not significantly aid the decisional process.

AFFIRMED